Citation Nr: 1001699	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  01-08 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for traumatic 
arthritis of the lumbar spine, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  
This case was previously before the Board in November 2004 
and December 2005 and was remanded for additional 
development.

The Veteran appeared before the undersigned Veterans Law 
Judge in July 2004 and delivered sworn testimony via video 
conference hearing in Cleveland, Ohio.  The Veteran also gave 
testimony at a May 2003 RO hearing.  In August 2009 the 
Veteran indicated that he did not desire another hearing.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
was denied in a February 2007 RO decision, and a statement of 
the case addressing the TDIU matter was issued in March 2008.  
In a statement received in May 2008 the Veteran indicated 
that he did not desire to appeal the issue of entitlement to 
a TDIU.

An October 2008 RO decision denied the Veteran's claim for 
increased ratings for his service-connected left knee, right 
knee, and hemorrhoids disabilities.  The Veteran has not 
expressed disagreement with the actions taken in the October 
2008 RO decision.


FINDINGS OF FACT

1.  For the rating period on appeal from January 30, 2001 
through January 4, 2007, service-connected disability of the 
lumbar spine has been manifested by complaints of pain and 
limitation of flexion to no less than 80 degrees, with mild 
neurological findings of bilateral radiculopathy.

2.  From January 5, 2007, service-connected disability of the 
lumbar spine has been manifested by moderate to severe 
limitation of range of motion, with mild neurological 
findings of bilateral radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar spine disability from January 30, 2001 through January 
4, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002, and from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 
(as in effect from September 26, 2003).

2.  The criteria for a rating of 40 percent for lumbar spine 
disability from January 5, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002, and from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5238, 5243 (as in effect from September 26, 2003).

3.  The criteria for a separate 10 percent evaluation for 
right lower extremity neurologic manifestations of the 
service-connected low back disability, from September 23, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2009).


4.  The criteria for a separate 10 percent evaluation for 
left lower extremity neurologic manifestations of the 
service-connected low back disability, from September 23, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2001, January 2003, December 
2004, August 2008, and January 2009 the Veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  38 
U.S.C. § 5103(a); Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009).  Importantly, the Board notes that the 
Veteran is represented in this appeal.  Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006).  The Veteran has submitted 
argument and evidence in support of the appeal.  Based on the 
foregoing, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
the increased rating claim such that the essential fairness 
of the adjudication is not affected.

In March 2006 and August 2008 the Veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
complete VCAA notice was not completed prior to the initial 
AOJ adjudication of the claim, such notice was not compliant 
with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA records.  The Veteran's records 
from the Social Security Administration (SSA) are also 
associated with the claims file.  The Veteran has undergone 
several VA examinations that have addressed the medical 
matters presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case (including in April 2001, July 2002, April 2003, January 
2007, and September 2008) are adequate, as they included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  In 
particular, the Board observes that the VA spine examinations 
were conducted in accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met, and the Board will 
address the merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

A December 1997 rating decision granted service connection 
for osteoarthritis of the lumbar spine and assigned a rating 
of 20 percent, effective October 23, 1996.  The Veteran's 
increased rating claim for the present appeal was received on 
January 30, 2001.

At his VA examinations, the Veteran has indicated that he had 
constant lumbar spine pain that he rated as a 10 on a scale 
of 1 to 10.  He has also complained of numbness in his toes 
and his foot and some radicular symptoms with shooting pain 
down the back of both legs.  X-rays and CT cans of the lumbar 
spine have revealed degenerative joint and degenerative disc 
disease of the lumbar spine.  The Board notes that the 
Veteran's low back disability is characterized as traumatic 
arthritis of the lumbar spine, and he has not been service-
connected for degenerative disc disease of the lumbar spine.  
However, for the purposes of this case, as there has been no 
clinical dissociation of manifestations of service-connected 
back disability from nonservice-connected back disability, 
the Board will consider lumbar spine degenerative disc 
disease in evaluating this appeal.  In this regard, the Board 
observes that a January 2007 VA examiner essentially linked 
the Veteran's lumbar spine disc disease to his service-
connected lumbar spine arthritis.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

Prior to September 23, 2002, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
is rated based on limitation of motion of the affected joint.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.  A 
40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 20 percent rating 
applied where the evidence shows incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Under the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 
2003, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003.  Under these relevant provisions, disability of the 
spine warrants a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
Diagnostic Code 5242 for degenerative arthritis of the spine 
and Diagnostic Code 5243 for intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.

With these thoughts in mind, the Board will consider the 
Veteran's back disability under the old and new criteria.  
While the application of the new criteria is effective from 
September 23, 2002 (for Diagnostic Code 5293) and September 
26, 2003, the old criteria must be considered for the entire 
period of the Veteran's claim.

At a January 2007 VA spine examination, the examiner 
essentially noted that based on the Deluca criteria the 
Veteran would be unable to do any type of repetitive 
resistant movements of the spine without a tremendous 
increase in pain, and indicated that the Deluca criteria 
resulted in a decrease in his range of motion of the lumbar 
spine.  The examiner stated that the Veteran's low back was 
moderate to severe in symptom severity.  The comments from 
the January 5, 2007 VA examiner, when considering the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995), appear to, when resolving 
doubt in the Veteran's favor, closely approximate severe 
limitation of the lumbar spine motion under Diagnostic Code 
5292, thus warranting a 40 percent evaluation, effective 
January 5, 2007.  As such, the Board will determine whether a 
rating in excess of 20 percent is warranted for low back 
disability prior to January 5, 2007, and whether a rating in 
excess of 40 percent for low back disability from January 5, 
2007 is warranted.

Range of motion findings include those reported from an April 
2001 VA examination, which reported that on forward flexion 
to touch his fingertips to the floor, the Veteran began to 
experience intense discomfort with his fingertips 
approximately 35 centimeters from the floor going forward; 
the Veteran had backward extension to about 18 degrees, with 
left and right lateral flexion (bilaterally) to 28 degrees, 
with mild discomfort.  A July 2002 VA examination revealed 
forward flexion of 80 degrees, extension of 30 degrees, 
lateral bending to 40 degrees (bilaterally), and rotation of 
30 degrees, bilaterally.  At an April 2003 VA examination, 
the examiner noted that the Veteran was unsteady on his feet 
and was at a very high risk for falls secondary to 
incoordination in his upper and lower extremities.  It was 
noted that the Veteran had gross incoordination and 
significant tremors of his upper extremities.  The examiner 
noted that examination of the low back was difficult 
secondary to the fact that assessing range of motion of the 
Veteran's low back was not feasible due to his incoordination 
and ability to lean forward or lean back due to the lack of 
balance.  The examiner noted that he felt that the Veteran 
would benefit from a neurological evaluation due to his 
Alzheimer's and his significant tremors and profound loss of 
balance and incoordination consistent with an upper motor 
neuron disease.  

In looking to the old criteria, Diagnostic Code 5292, prior 
to January 5, 2007, range of motion findings do not reach the 
level necessary to provide for a 40 percent rating under 
Diagnostic Code 5292.  The findings, including those from the 
July 2002 VA examination, tend to show, even when considering 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995), moderate limitation of motion of the 
lumbar spine.

As objective findings for this time period do not show that 
the Veteran's lumbar spine disability is severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion, a rating in 
excess of 20 percent under Diagnostic Code 5295 is not 
warranted.

As for neurologic impairment during the appeal period, while 
an April 2001 VA examination noted a positive straight leg 
test, and there were findings of some diminished sensation to 
touch, the Veteran consistently demonstrated 5/5 strength in 
the lower extremity.  Significantly, the Board notes that the 
April 2003 VA examiner essentially attributed much of the 
Veteran's neurological problems to an upper motor neuron 
disease.  In short, the Board finds no basis for an increased 
rating pursuant to the version of Diagnostic Code 5293 
effective prior to September 23, 2002, as severe 
intervertebral disc syndrome, with recurrent attacks and 
intermittent relief (due to low back disability), has not 
been shown.

The Board here observes that the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  The Board has, as noted 
earlier in this decision, determined that the Veteran had 
moderate loss of lumbar flexion, thus warranting a 20 percent 
rating for orthopedic manifestations of the Veteran's lumbar 
spine disability.  As for neurological manifestations of his 
service-connected low back disability, the Board finds a 
basis for a 10 percent evaluation for the neurologic 
manifestations of the Veteran's low back disability during 
the period in question under Diagnostic Code 8520.  In this 
regard, the Board notes that an October 2002 CT scan of the 
lumbar spine revealed bulging of the disc at the level of L3-
4 and L4-5 without herniation, and bulging of the disc at 
level L5-S1.  Further, the Veteran has made consistent 
complaints of radicular symptoms, and diminished sensation of 
the lower extremities has been shown.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, it has been determined that the Veteran 
is entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
10 percent evaluations under Diagnostic Code 8520, 8521, 
8524, 8525 or 8526 for the neurologic manifestations of the 
left and right lower extremities.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  In the present case, the 
Veteran is also service-connected for left knee disability, 
rated as 30 percent disabling; right knee patellofemoral 
arthritis, rated as 20 percent disabling; fractured left 
midtibia and proximal fibula, rated 10 percent disabling; and 
hemorrhoids, rated as noncompensable.  Applying the Combined 
Ratings Table of 38 C.F.R. § 4.25 to the Veteran's ratings of 
20 percent (orthopedic manifestations of his low back 
disability), 10 percent (for the left lower extremity 
neurological manifestations of his low back disability), 10 
percent (for the right lower extremity neurological 
manifestations of his low back disability), 30 percent (left 
knee disability), 20 percent (right knee disability), 10 
percent (fractured left midtibia and proximal fibula), an 
evaluation of 70 (68) percent is derived.  These combined 
ratings do exceed the combined 60 percent rating currently in 
effect.  Thus, the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 
2003, entitles the Veteran to an increased combined service-
connected disability evaluation of no less than 70 percent if 
he is rated separately for the orthopedic and neurologic 
manifestations of the disability at issue.  As such, the 
evidence supports the grant of a separate 20 percent rating 
for the orthopedic manifestations of the disability at issue, 
and separate 10 percent ratings for the neurologic 
manifestations of the left and right lower extremities.

In considering the criteria based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, and prior to January 5, 2007, the Board 
observes that the evidence during the period in question does 
not contain detailed range of motion findings.  However, it 
is noted that under 38 C.F.R. § 4.1 it is appropriate to 
consider the history of the disability in question.  In this 
regard, it is noted that a VA examination prior to the period 
in question (July 2002) and after (September 2008) revealed 
that the Veteran had forward flexion of the thoracolumbar 
spine greater than 30 degrees, thus, not meeting the criteria 
for a rating in excess of 20 percent under the diagnostic 
criteria pertinent to spinal disabilities effective September 
26, 2003 and prior to January 5, 2007.

As for subsequent to January 2007, unfavorable ankylosis of 
the entire thoracolumbar spine is required in order for the 
Veteran to qualify for the next-higher 50 percent evaluation, 
and no such clinical finding is of record.  In fact, the 
September 2008 VA examination revealed thoracolumbar spine 
flexion to approximately 45 degrees.  Thus, applying the 
facts to the criteria set forth above, the Veteran remains 
entitled to no more than a 40 percent evaluation for his 
service-connected low back disability for the period from 
January 2007 under the General Rating Formula for Diseases 
and Injuries of the Spine.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate diagnostic code.  Thus, the 10 percent separate 
neurologic ratings for the left and right lower extremities 
established beginning September 23, 2002, remain intact.  The 
evidence fails to support a rating in excess of that amount 
for the Veteran's neurologic or other manifestations of his 
service-connected back disability.

While evidence suggest that the Veteran was given a hospital 
bed for his back, and the Veteran asserted in an August 2005 
statement that he sometimes spent 12 to 16 hours in his bed 
to relieve pain, there is no demonstration of an 
incapacitating episode (as defined by VA), and the 
preponderance of the competent clinical evidence of record is 
against an evaluation in excess of 20 percent prior to 
January 2007, or a rating in excess of 40 percent from 
January 5, 2007 for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as back pain.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes ratings consistent with those 
currently assigned.  In reviewing the foregoing, the Board 
has been cognizant of the "benefit of the doubt" rule, but 
there is not such an approximate balance of the positive 
evidence and the negative evidence to permit more favorable 
determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's disability picture is not so unusual 
or exceptional in nature as to render his schedular rating 
inadequate.  The disability on appeal has been evaluated 
under various applicable diagnostic codes, and the evidence 
does not reflect that the Veteran's low back disability, 
alone, has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for traumatic arthritis of 
the lumbar spine prior to January 5, 2007, is denied.

A rating of 40 percent for traumatic arthritis of the lumbar 
spine from January 5, 2007, is granted, subject to the 
applicable law governing the award of monetary benefits.

A separate 10 percent rating for neurologic manifestations of 
the lower left extremity from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

A separate 10 percent rating for neurologic manifestations of 
the right left extremity from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


